215 Md. 622 (1958)
137 A.2d 661
MARSHALL
v.
DIRECTOR OF PATUXENT INSTITUTION
[H.C. No. 39, September Term, 1957.]
Court of Appeals of Maryland.
Decided January 22, 1958.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PRESCOTT, J., delivered the opinion of the Court.
Isaac S. Marshall desires leave to appeal from a denial of his petition for a writ of habeas corpus by Judge Warnken in the Baltimore City Court. He was convicted of unauthorized use of a motor vehicle and sentenced to one year in the Maryland House of Correction on November 3, 1955. On November 9, 1955, it was ordered that he be transferred to the Patuxent Institution for the purpose of examination to determine whether he were a defective delinquent, as defined by Code (1951), Article 31B.
His petition for a writ of habeas corpus was received by the Baltimore City Court on July 31, 1957, at which time he was being detained pending his trial for being a defective delinquent. After the court had continued the case several times at the request of the defendant, on August 5, 1957, he was tried in the Circuit Court for Prince George's County, and convicted of being a defective delinquent. On the same day, an order was passed committing him to the Patuxent Institution; and it is by authority of this order that he is now being confined. It is, therefore, obvious that the question *624 of the legality of his incarceration as of July 31, 1957, the date when his petition for a writ of habeas corpus was received by the Baltimore City Court, is now moot.
Application denied, with costs.